MEIERHENRY, Justice
(dissenting).
[¶ 20.] I respectfully dissent. Although the language of SDCL 20-9-4.1 broadly grants immunity for civil liability to those rendering emergency care and services, the immunity is not unlimited. The statute specifically protects those named in the statute from civil liability “for any civil damages as a result of their acts of commission or omission arising out of and in the course of their rendering in good faith, any emergency care and services during an emergency which is in their judgment indicated and necessary at the time.” Id. (emphasis added). The key and limiting language of the statute lies in the requirement that the protected act “aris[e] out of and in the course of rendering ... emergency care and services during an emergency.” Id. (emphasis added). I would not interpret this language to mean the Legislature intended to protect a volunteer fireman who speeds on his way to the fire station or fire on a public highway in his own vehicle without emergency lights or other method of warning to other motorists or pedestrians. Responding to a fire alarm is not technically “rendering emergency care and services during an emergency.” Thus, speeding on a public highway cannot be said to “aris[e] out of and in the course of rendering the emergency ... services,” i.e., putting out a fire. Here, the fireman’s actions occurred prior to his actually providing the firefighting services and clearly were removed from the scene of the emergency.
[¶ 21.] Additionally, I question whether the Legislature intended to extend the Good Samaritan immunity of SDCL 20-9-4.1 beyond the person or persons receiving the emergency aid. Did the Legislature mean to remove protection for third party bystanders who, like those here, were unaware there was an emergency and had not received advance warning to protect themselves? The statute does not explicitly address this. The majority opinion’s interpretation of SDCL 20-9^4.1 effectively adds language to the statute and prevents “any and all injured persons” from bringing a negligence claim, thus reading:
No peace officer, conservation officer, member of any fire department, police department and their first aid, rescue or emergency squad, or any citizen acting as such as a volunteer, or any other person is liable to any and all injured persons for any civil damages as a result of their acts of commission or omission arising out of and in the course of their rendering in good faith, any emergency care and services during an emergency which is in their judgment indicated and necessary at the time.
Id. I disagree that this Court should assume that the Legislature intended such broad immunity.
[¶ 22.] Legislative intent can also be gleaned from other statutes that specifically address the duty of care of emergency vehicle drivers. See Rotenberger v. Burghduff 2007 SD 7, ¶ 8, 727 N.W.2d 291, 294 (“We give words their plain meaning and effect, and read statutes as a whole, as well as enactments relating to the same subject.” (quoting Chapman v. Chapman, 2006 SD 36, ¶ 11, 713 N.W.2d 572, 576)). Emergency vehicles are allowed to exceed the speed limit but must give warning. An emergency vehicle must have “an audible siren or air horn or both or display[ ] flashing, oscillating, or rotating beams of red light or combinations of red, blue, or white light visible one hundred eighty degrees to the front of the vehicle” to “warn[ ] the public of the presence of an emergency vehicle” before it is lawfully permitted to exceed the speed limit. SDCL 32-31-4. Additionally, SDCL 32-31-5 requires the operator of an emergency vehicle to drive “with due regard for *165the safety of all persons” and provides that the provisions of SDCL ch. 32-31 do not “protect the driver from the consequences of his reckless disregard for the safety of others.” Id. Finally, SDCL 32-26-15 provides that SDCL ch. 32-26 does not “relieve the driver of a police, fire department vehicle, or ambulance from the duty to drive with due regard for the safety of all persons using the highway nor does it protect the driver of any such vehicle from the consequence of an arbitrary exercise of such right-of-way.” Id. These statutes, collectively, require greater precautions for emergency vehicles and provide less protection to the trained emergency drivers than those afforded to Bauman under the majority opinion’s interpretation of SDCL 20-9-4.1. These other statutes read in conjunction with SDCL 20-9-4.1 demonstrate that the Legislature intended that drivers of emergency vehicles, as well as those driving their own vehicles to an emergency, have a “duty to drive with due regard for the safety of all persons using the highway.” The Legislature did not intend to confer such broad immunity under SDCL 20-9-4.1 as interpreted by the majority.
[¶23.] Likewise, without more clarity as to whether the Legislature actually intended to include persons other than those rescued, we should show judicial restraint and interpret the statute narrowly. One court addressing a similar situation recognized that “[t]he general concentration of [Good Samaritan] statutes is on insulating the rescuer from liability for negligence to the person rescued.” Hutton v. Logan, 152 N.C.App. 94, 566 S.E.2d 782, 787 (2002) (emphasis added). The Hutton court also held that
While [the] legislature could have been more precise in its language granting immunity to the Good Samaritan, we hold that [our Good Samaritan statute] insulates the rescuer from liability for ordinary negligence from the person rescued only. In light of the intent behind Good Samaritan statutes to remedy the gap left by the common law in allowing the person rescued to sue the rescuer, it does not appear reasonable that our legislature intended to provide a blanket immunity as to all persons other than the person rescued. Rescuers must stand on their own and defend suits maintained by third parties who were allegedly injured as a result of the rescuer’s negligent conduct during the rescue attempt.
Id. (emphasis added). The reasoning of the North Carolina Court of Appeals recognizes that construction of Good Samaritan statutes favors narrow interpretation to ensure reasonable results.
[¶ 24.] In contrast, the majority opinion’s holding places few limits on the application of SDCL 20-9-4.1. As recognized at oral argument, such a broad interpretation of SDCL 20-9-4.1 would permit anyone who in good faith believes an emergency requires his services to negligently drive a motor vehicle on the streets or highways with immunity from any damages he might inflict. It is questionable that the Legislature intended such a broad grant of immunity. See State v. Burdick, 2006 SD 23, ¶ 26, 712 N.W.2d 5, 11 (“We continually profess our canon of construction which requires us to avoid interpreting a statute so as to achieve an absurd result.”) (citation omitted) (Meierhenry, J., dissenting).
[¶ 25.] For the reasons stated, I dissent.